COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

               NOTICE OF INTENT TO DISMISS FOR WANT OF JURISDICTION

Appellate case name:        Prophet Ronald Dwayne Whitfield v. Clear Lake Nissan and
                            Santander Consumer USA, Inc.

Appellate case number:      01-15-00645-CV

Trial court case number:    2015-22666

Trial court:                333rd District Court of Harris County

        The Court has directed me to notify you that, after a review of the first
supplemental clerk’s record on indigence and the notice of appeal, this Court may dismiss
this appeal for want of jurisdiction. See TEX. R. APP. P. 42.3(a). Appellant is attempting
to appeal from the trial court’s interlocutory order, signed on July 24, 2015, which
granted the defendant’s motion to compel arbitration and for stay of case, but which did
not dismiss the case. See In re Gulf Exploration, LLC, 289 S.W.3d 836, 840 (Tex. 2009)
(orig. proceeding) (noting exception to no-interlocutory-review over orders compelling
arbitration in which “[c]ourts may review an order compelling arbitration if the order also
dismisses the underlying litigation so it is final rather than interlocutory.”) (emphasis
added). While there is interlocutory review over an order denying a motion to compel
arbitration, see TEX. CIV. PRAC. & REM. CODE ANN. § 51.016 (West Supp. 2014), “there
is no interlocutory appeal over an order granting a motion to compel arbitration. . . .”
Bashaw v. Republic State Mortgage Co., No. 01–14–00427–CV, 2014 WL 4374121, at
*1 (Tex. App.—Houston [1st Dist.] Sept. 4, 2014, no pet.) (per curiam) (mem. op.)
(emphasis added) (internal quotation marks and citations omitted).
        Accordingly, unless appellant files a written response to this notice, providing an
explanation, citing relevant portions of the record, statutes, rules, or case law to show that
this Court has jurisdiction over this interlocutory appeal, this appeal may be dismissed for
want of jurisdiction without further notice. See TEX. R. APP. P. 42.3(a), (c). Appellant’s
response, if any, is due in this Court within 10 days from the date of this notice.


Clerk’s signature:
Date: September 18, 2015